           Case 4:20-cv-00385-LPR Document 35 Filed 09/03/21 Page 1 of 6




                   IN THE UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF ARKANSAS
                             CENTRAL DIVISION

VALARY W. NELLUM                                                        PLAINTIFF

v.                          CASE NO. 4:20-CV-00385-LPR

ARKANSAS CHILDREN'S HOSPITAL                                          DEFENDANT



                          AGREED PROTECTIVE ORDER

      The parties to this case agree to protect the confidentiality of certain

information (including deposition testimony) and documents that may be discovered,

exchanged, discussed, or offered into evidence at any Court hearing. The parties

agree that the confidentiality of such information and documents shall be preserved

under the terms of this Protective Order.

      1.       It is agreed that any materials or documents requested by any of the

parties that the producing party deems confidential, shall be deemed confidential and

disclosed only to the following individuals, each of whom shall be required to read

this Protective Order and agree to abide by its terms before being given any of the

information:

      a.       Plaintiff Valary W. Nellum; and

      b.       Counsel for defendants who are actively engaged in the conduct of this

               litigation and their staff to the extent reasonably necessary to render

               professional services in the litigation.




                                             1
           Case 4:20-cv-00385-LPR Document 35 Filed 09/03/21 Page 2 of 6




Documents produced by the parties to which this Protective Order is applicable shall

be stamped “CONFIDENTIAL.”

      2.       The inadvertent production, without designation as confidential, of

information or a document intended to be designated or that should have been

designated as being confidential shall not waive the right to so designate such

document or information. Any information or documentation that is inadvertently

not designated as being confidential when produced shall be, upon written request of

the producing party, thereafter treated as being designated as confidential under this

Protective Order.

      3.       A party may designate as confidential portions of any deposition

transcript wherein materials designated as “CONFIDENTIAL” are identified,

discussed, or disclosed. Portions of a deposition transcript so designated will be

subject to the terms of this Protective Order. The designation must be made by letter

sent by facsimile, U.S. mail, or electronic mail to opposing parties or their respective

attorneys within twenty-one (21) business days after receipt of the transcript. Any

confidentiality designation asserted on the record during a deposition must be

confirmed in writing within this same time period, providing the specific pages of the

transcript that are designated as “CONFIDENTIAL.” The portions of a deposition

transcript that mention or discuss materials designated as “CONFIDENTIAL” must

be treated as confidential and therefore subject to this Protective Order until 5:00

p.m. Central Time on the twenty-first (21st) business day after receipt of the

transcript.     All portions of the deposition transcript not designated as




                                           2
           Case 4:20-cv-00385-LPR Document 35 Filed 09/03/21 Page 3 of 6




“CONFIDENTIAL” by 5:00 p.m. Central Time on the twenty-first (21st) business day

after receipt of the transcript are excluded from the protections of this Protective

Order.

      4.       If a party wishes to challenge the confidential designation made by the

producing party of any materials, he or she must first attempt in good faith to confer

with the producing party in an effort to resolve the issue amicably. If agreement

cannot be reached, the challenging party may file a motion asking the Court to

remove the designation. The motion should describe with specificity the particular

materials for which the designation is being challenged and set forth with specificity

the particular materials that are not properly designated as confidential. Materials

designated as “CONFIDENTIAL.” will continue to be treated as such and subject to

the provisions of this Protective Order pending determination by the Court of the

merits of any such challenge.

      5.       Subject to the Federal Rules of Evidence and any subsequent rulings by

this Court, any confidential information or documents may be offered in evidence at

any Court hearing or trial. Any party may move the Court to prevent unnecessary

disclosure of confidential information and documents.

      6.       If a party intends to file or submit any material to the Court that

contains confidential information covered by this Protective Order, the party shall

file a motion to seek leave to file the confidential information under seal. In the event

the motion is granted, the confidential information shall then be filed under seal, in

accordance with the Court’s order.




                                           3
           Case 4:20-cv-00385-LPR Document 35 Filed 09/03/21 Page 4 of 6




      7.       No party or his or her attorney may comment in the presence of the jury

on the reasons or motivation for designating materials as confidential without first

having obtained permission from the Court to do so.

      8.       The information and documentation covered under this Protective Order

shall be used only for purposes of this litigation. No individual shall share, disclose,

or discuss any of the documents or information to any other individual, directly or

indirectly, except as authorized by this Protective Order. No individual shall use any

of the information or documentation to the detriment of the producing party or for

any other business or financial benefit of the individual.

      9.       The receiving party shall hold and maintain confidential information

and documents in strictest confidence, and shall not use for the receiving party’s own

benefit, publish, copy, or otherwise share, disclose, or discuss to others, in any form

or manner.

      10.      In the event of a disclosure in violation of this Protective Order (whether

intentional or unintentional), the disclosing party shall immediately notify the

opposing party of the disclosure and take immediate action to prevent further

disclosure. In the event either party is subpoenaed or otherwise required by legal

process to disclose the information, it shall immediately notify the opposing party and

provide it with an opportunity to object before any disclosure is made.

      11.      An individual who makes a disclosure in violation of this Protective

Order may be sanctioned pursuant to Fed. R. Civ. P. 37(b).




                                             4
        Case 4:20-cv-00385-LPR Document 35 Filed 09/03/21 Page 5 of 6




      12.    Within sixty (60) days after the conclusion of all aspects of the litigation

of this case, whether by settlement, final judgment, or appeal, confidential documents

and all copies in print (other than exhibits of record), on computer disc, or in any type

of electronic format shall be destroyed or returned to the party that produced the

documents.

      13.      Notwithstanding anything to the contrary in this Protective Order, this

Protective Order does not cover trial testimony or trial exhibits. If a party wishes to

seal any portion of the trial transcript, trial exhibits, or trial testimony, a separate

motion will be required closer to trial.

      14.    Notwithstanding anything to the contrary in this Protective Order, the

Court and any Court staff working on this matter under the direction of the Court

may have access to the Confidential Materials without complying with or being bound

by the provisions of this Protective Order.

      IT IS SO ORDERED this 3rd day of September, 2021.



                                           ____________________________________
                                           LEE P. RUDOFSKY
                                           UNITED STATES DISTRICT JUDGE


APPROVED:


________________________________________
VALARY W. NELLUM
90 Greystone Boulevard
Cabot, AR 72023
(501) 960-1473
Plaintiff, pro se



                                             5
       Case 4:20-cv-00385-LPR Document 35 Filed 09/03/21 Page 6 of 6




WRIGHT, LINDSEY & JENNINGS LLP
200 West Capitol Avenue, Suite 2300
Little Rock, Arkansas 72201-3699
(501) 371-0808


By: _________________________________________
      Regina A. Young (96161)
      Attorneys for Defendant




                                      6
